NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                   Electronically Filed
                                                   Intermediate Court of Appeals
                                                   CAAP-XX-XXXXXXX
                                                   18-APR-2022
                                                   09:16 AM
                                                   Dkt. 55 SO
                             NO. CAAP-XX-XXXXXXX


                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I

                        DD, Plaintiff-Appellant, v.
                          GD, Defendant-Appellee.


          APPEAL FROM THE FAMILY COURT OF THE SECOND CIRCUIT
                         (FC-D NO. 09-1-0399)


                       SUMMARY DISPOSITION ORDER
  (By:     Wadsworth, Presiding Judge, Nakasone and McCullen, JJ.)

             Self-represented Plaintiff-Appellant DD (Father)

appeals from the Family Court of the Second Circuit's1 (Family

Court) July 30, 2021 Findings of Fact, Conclusions of Law, and

Orders Denying Father's Motions (7/30/2021 FOF/COL/Order).2

             Father and Defendant-Appellee GD (Mother) were married

in 1996, had one child (Child) in 2005, and were divorced in

2010.     The parties shared joint legal and physical custody of

Child.     In 2014, the Child Welfare Services (CWS) petitioned for

family supervision, alleging inappropriate sexual conduct by

      1
          The Honorable Douglas J. Sameshima presided.
      2
         Father initiated this appeal by filing a "Motion for Appeal and
Reconsideration of the Facts Involved for Meaningful Contact and Reasonable
Visitation" on June 14, 2021. Because the Family Court issued its 7/30/21
FOF/COL/Order after Father filed his appeal, we construe his appeal to include
the 7/30/21 FOF/COL/Order. Ueoka v. Szymanski, 107 Hawai #i 386, 396, 114 P.3d
892, 902 (2005) ("An appeal from a final judgment brings up for review all
interlocutory orders not appealable directly as of right which deal with
issues in the case.") (citation and internal quotation marks omitted).
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Father against Child.      In 2015, Mother moved for post-decree

relief requesting an order for sole legal and physical custody of

Child and prohibiting Father from contacting Child unless

recommended by Child's therapist.         The Family Court granted

Mother's requests.

            Over five years later, Father filed numerous motions on

August 4, 2020, January 25, 2021, June 14, 2021, and June 28,

2021, seeking meaningful contact with Child, which were denied.

On appeal, Father contends that the Family Court did not provide
him "a chance to be heard to call witnesses or to present

relevant evidence" at the March 23, 2021 evidentiary hearing in

support of his motions, particularly his Motion for Meaningful

Contact Visitation filed on August 4, 2020 (First Motion for

Meaningful Contact).      Father's points of error are as follows:3

            1.    "Whether the family court in denying

                  Plaintiff(s) motion for meaningful contact

                  with child without hearing the newly

                  discovered relevant evidence and hearing the

                  testimonial [sic] of the ten witnesses by
                  phone the opportunity to be heard . . . .";

                  and

            2.    "Whether the relevant evidence which by due

                  diligence could not have been discovered in

                  time to move for a new trial (on May 27,


      3
         Hawai#i Rules of Appellate Procedure (HRAP) Rule 1(d) provides in
part that "[a]ttorneys and pro se parties are deemed to be aware of, and are
expected to comply with, all of the provisions of these rules." Father's
opening brief, however, does not comply with HRAP Rule 28(b), and his
arguments are addressed "to the extent they can reasonably be discerned" to
promote equal access to justice for pro se litigants. Wagner v. World
Botanical Gardens, Inc., 126 Hawai#i 190, 193, 268 P.3d 443, 446 (App. 2011).

                                      2
     NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                   2015) under Rule 59(b).      Rule 60(b)(2)

                   showing a judgment has been satisfied . . . ,

                   Rule 60(b)(5) now support Plaintiff(s) motion

                   for meaningful contact with minor child[.]"

             Father, however, has not provided the necessary record

for this Court to review his contentions on appeal.             Without the

relevant transcript of the March 23, 2021 hearing, this Court is

left with an incomplete record of what transpired.            See HRAP

Rule 10(b)(1)(A) and (b)(3); State v. Hoang, 93 Hawai#i 333, 336
3 P.3d 499, 502 (2000) (holding that defendant's failure to

include arraignment transcript in record precluded review of

claimed error); Bettencourt v. Bettencourt, 80 Hawai#i 225, 230,

909 P.2d 553, 558 (1995) (explaining that the "burden is upon

appellant in an appeal to show error by reference to matters in

the record, and he or she has the responsibility of providing an

adequate transcript") (cleaned up).         We nonetheless attempt to

address Father's issues to the extent possible.

             Upon careful review of the record and the brief

submitted by Father, and having given due consideration to the
arguments advanced and the issues raised on appeal by Father,4 we

resolve those issues as follows and affirm.
1.      Father Was Afforded An Opportunity To Be Heard.

             Father argues that the Family Court denied his "motion

for meaningful contact with child without hearing the newly

discovered relevant evidence and hearing the testimonial [sic] of


      4
         Mother did not file an answering brief pursuant to HRAP Rule 28(c).
Therefore, "our task is to determine whether [Father] has presented prima
facie reversible error in his brief." Jack v. Jack, 134 Hawai #i 477, 344 P.3d
361, No. CAAP-XX-XXXXXXX, 2015 WL 836925 at *1 (App. Feb. 26, 2015) (SDO)
(citation omitted).

                                      3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

the ten witnesses by phone."    As a result, Father argues he was

denied the right "to be heard."    With an incomplete record,

however, Father has not shown how this error was preserved.

Nevertheless, based on the Family Court's 7/30/21 FOF/COL/Order,

it appears that Father was afforded an opportunity to be heard at

a meaningful time and in a meaningful manner.     Doe v. Doe, 120

Hawai#i 149, 168, 202 P.3d 610, 629 (App. 2009) ("At its core,

procedural due process of law requires notice and an opportunity

to be heard at a meaningful time and in a meaningful manner
before governmental deprivation of a significant liberty

interest.") (citation and internal quotation marks omitted).

          Father's First Motion for Meaningful Contact was heard

on March 23, 2021, where Father appeared by video and Mother

appeared in person.   At the evidentiary, contested hearing, the

Family Court received Father's exhibits into evidence, took

judicial notice of pertinent case files, and heard from Mother

and Father.

          Given that an evidentiary hearing was held on Father's

First Motion for Meaningful Contact, and Father appeared, argued,
and submitted evidence in support of his motion, Father was

afforded an opportunity to be heard at a meaningful time and in a

meaningful manner.    Sandy Beach Def. Fund v. City Council of City

& Cnty. of Honolulu, 70 Haw. 361, 378, 773 P.2d 250, 261 (1989)

("[D]ue process is flexible and calls for such procedural

protections as the particular situation demands.") (citation and

internal quotation marks omitted); In re Doe, 95 Hawai#i 183,

190, 20 P.3d 616, 623 (2001) ("[A]n appellate court will not pass

upon issues dependent upon the credibility of witnesses and the


                                  4
     NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

weight of the evidence; this is the province of the trier of

fact.") (citation and internal quotation marks omitted).

              Again, without the transcript of the March 23, 2021

hearing, this Court is unable to determine why Father's witnesses

were not allowed to testify.          Further, Father has not established

in the record that he had inadequate time at the hearing, whether

the witnesses were available in person or by video to testify at

the hearing as ordered by the court, or if his witnesses'

testimonies were relevant to his request for meaningful contact
with Child.       "Because we cannot verify the alleged error from the

record in this case, and we will not presume error based upon a

silent record, the presumption that the trial court acted without

error must prevail."        Hoang, 93 Hawai#i at 336, 3 P.3d at 502;

see also Hawaii Rules of Evidence Rule 611 (providing that the

"court shall exercise reasonable control over the mode and order

of interrogating witnesses and presenting evidence . . .").
2.      Father Did Not Meet His Burden Of Providing Newly Discovered
        Evidence.

              It appears Father's second contention is that the
Family Court erred by denying his "Motion for Appeal and

Reconsideration" because he had "newly discovered relevant

evidence which by due diligence could not have been discovered in

time to move for a new trial . . . and could not have been

brought to the attention of the courts until this first

opportunity" pursuant to Hawai#i Family Court Rules (HFCR)

Rules 59 and 60(b).5

        5
            HFCR Rule 59 provides, in pertinent part:
                    (a) Grounds. A new trial may be granted to all or any
              of the parties and on all or part of the issues for good
                                                                  (continued...)

                                        5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

            Here, the record shows that on June 14, 2021, Father

      5
       (...continued)
            cause shown. On a motion for a new trial, the court may
            open the judgment if one has been entered, take additional
            testimony, amend findings of fact and conclusions of law, or
            make new findings and conclusions, and direct the entry of a
            new judgment.
                  (b) Time for motion. A motion for a new trial shall
            be filed not later than 10 days after the entry of the
            judgment unless otherwise provided by statute .
            . . . .
                  (e) Motion to reconsider, alter or amend a judgment or
            order. Except as otherwise provided by [Hawaii Revised
            Statutes (HRS)] section 571-54 regarding motions for
            reconsideration in proceedings based upon HRS sections
            571-11(1), (2), or (6), a motion to reconsider, alter or
            amend a judgment or order is not required but may be filed
            no later than 10 days after entry of the judgment or order
            and shall be a non-hearing motion, except that the court in
            its discretion may set any matter for hearing.

(Emphases added.)

      And pursuant to HFCR Rule 60(b):
                  (b) Mistakes; inadvertence; excusable neglect; newly
            discovered evidence; fraud. On motion and upon such terms
            as are just, the court may relieve a party or a party's
            legal representative from any or all of the provisions of a
            final judgment, order, or proceeding for the following
            reasons:

                  (1) mistake, inadvertence, surprise, or excusable
            neglect;

                  (2) newly discovered evidence which by due diligence
            could not have been discovered in time to move for a new
            trial under Rule 59(b) of these rules or to reconsider,
            alter, or amend under Rule 59(e);
                  (3) fraud (whether heretofore denominated intrinsic or
            extrinsic), misrepresentation, or other misconduct of an
            adverse party;

                    (4) the judgment is void;
                  (5) the judgment has been satisfied, released, or
            discharged, or a prior judgment upon which it is based has
            been reversed or otherwise vacated, or it is no longer
            equitable that the judgment should have prospective
            application; or
                  (6) any other reason justifying relief from the
            operation of the judgment.

            The motion shall be made within a reasonable time, and for
            reasons (1), (2), and (3) not more than one year after the
            judgment, order, or proceeding was entered or taken . . . .
            A motion under this subdivision (b) does not affect the
            finality of a judgment or suspend its operation.
(Emphasis added.)

                                         6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

filed a "Motion for Appeal and Reconsideration" with numerous

other motions on the same document.    And on June 28, 2021, Father

filed a second "Motion for Appeal and Reconsideration" with

numerous other motions on the same document.     In both motions,

Father's arguments and attached exhibits were identical, and

nearly all, except one, of the exhibits were previously submitted

for the March 23, 2021 evidentiary hearing.     The new exhibit was

a hand-written letter, dated February 24, 2021, stating Father

should have contact with Child because he is a good father and
misses her.

          In its 7/30/21 FOF/COL/Order, the Family Court

determined that in addition to Father's motions failing to cite

to HFCR Rules 59 and/or 60, Father did not bring to the Family

Court's attention "any new evidence or arguments which could not

have been presented at the March 23, 2021" hearing, and Father's

motions were untimely filed pursuant to HFCR Rules 59(e) and

60(b)(2) and (b)(5).   The Family Court thus concluded that Father

did not meet his burden of presenting newly discovered evidence

that justified setting aside the Family Court's prior order(s).
See Sousaris v. Miller, 92 Hawai#i 505, 513, 993 P.2d 539, 547

(2000) ("Reconsideration is not a device to relitigate old

matters or to raise arguments or evidence that could and should

have been brought during the earlier proceeding.") (citations

omitted); De Mello v. De Mello, 3 Haw. App. 165, 168, 646 P.2d

409, 411-12 (1982) (explaining that the family court has wide

discretion whether to grant or deny a motion brought under HFCR

Rule 60(b)).




                                  7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          Based on the record provided, Father has not shown how

the Family Court's findings of fact or mixed findings of fact and

conclusions of law in its 7/30/21 FOF/COL/Order were clearly

erroneous.   Est. of Klink ex rel. Klink v. State, 113 Hawai#i

332, 351, 152 P.3d 504, 523 (2007) (citations omitted).
                             CONCLUSION

          For the foregoing reasons, we affirm the Family Court's

July 30, 2021 Findings of Fact, Conclusions of Law, and Orders

Denying Father's Motions.
          DATED:   Honolulu, Hawai#i, April 18, 2022.

On the briefs,                        /s/ Clyde J. Wadsworth
                                      Presiding Judge
DD,
Plaintiff-Appellant, pro se.          /s/ Karen T. Nakasone
                                      Associate Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  8